TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                    ON MOTION FOR RECONSIDERATION EN BANC


                                       NO. 03-06-00600-CV



        Williamson County, Honorable Dan A. Gattis, Honorable Suzanne Brooks,
               Honorable Tim Wright, Honorable Donald Higginbotham,
       and Honorable William Thomas Eastes, in their official capacities, Appellants

                                                  v.

        Kerry Heckman, Monica Maisenbacher, Sylvia Peterson, Tammy Newberry,
               Elveda Vieira, and Jessica Stempko, on behalf of themselves
                    and all other persons similarly situated, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 06-453-C277, HONORABLE JOSEPH H. HART, JUDGE PRESIDING



                               DISSENTING OPINION


               I withdraw my prior concurring opinion and substitute this opinion respectfully

dissenting. In light of (i) appellants’ motion to dismiss and supplemental briefing citing “intervening

developments,”1 which are recited and recognized by the majority and are relevant to whether the


       1
          Among other developments, appellants recite that “Williamson County has adopted a new
policy for dealing with court appointed counsel, has added an additional magistrate lawyer, and has
hired an indigent defense coordinator to ensure that everyone who is entitled to a court appointed
attorney and requests a court appointed attorney will get one” thus supplanting the plan in effect
during events in this cause; the Texas Legislature passed House Bill 1178 which became effective
September 1, 2007, adding “additional requirements for appointing counsel to indigent defendants;”
and, in 2009 the Court of Appeals for the Fifth Circuit decided the case of Davis v. Tarrant County,
Tex., 565 F.3d 214, 228 (5th Cir. 2009), in which the court recognized a party had standing to
claims remain live and appellees have standing, and (ii) the passage of time since the appeal in this

case was filed in 2006, I would remand to the district court for a hearing to determine if changed

circumstances have rendered appellees’ claims moot since the district court denied in 2006

appellants’ plea to the jurisdiction in its entirety.



                                                 __________________________________________

                                                 Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: July 16, 2010




challenge the establishment and implementation of a county policy for the appointment of counsel
to represent indigent defendants.

                                                    2